DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Roylance on 14 January 2022.
The application has been amended as follows: 
With regard to Claim 1, Page 3, line 2, please change “the” before “treated liquid discharge pipe” to ---a---.
Allowable Subject Matter
Claims 1-3 and 5-9 are allowed. The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 16 December 2021 regarding primary reference Namura have been fully considered and are persuasive. Ukai (US 2007/0248853) discloses a cylinder portion filled with at least one of an ion exchange resin and a monolithic organic porous ion exchanger, an upper lid, a lower lid, and O-rings (Figure 2, [0024], [0114]-[0123]). However, Ukai is silent to the upper lid provided on an upper end of the cylinder portion filled with at least one of an ion exchange resin and a monolithic organic porous ion exchanger, or alternatively is silent to the lower lid Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777